DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 1-4, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180024399 A1 (HAN; Kang Soo et al.) in view of common knowledge as evidenced by US 20100171120 A1 (Gosain; Dharam Pal et al.), US 20080093602 A1 (Matsumura; Mieko et al.), US 20060192204 A1 (Yamaguchi; Ikuhiro et al.), US 20060194500 A1 (Ishii; Hiromitsu), US 20030111663 A1 (Powell, Martin J.), and US 20010005598 A1 (Yagi, Shigeru). 


    PNG
    media_image1.png
    705
    461
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    565
    730
    media_image2.png
    Greyscale

Per claim 1, Han teaches an active device substrate [110], comprising: a substrate [110]; a plurality of first metal grid wires [PP, see paragraph 0052], located on the substrate [see figure 21]; a first conductive layer, comprising a scan line and a gate connected to the scan line [124,121] wherein the scan line and/or the gate is directly connected to at least a part of the first metal grid wires [see paragraph 0106, protection layer 181 may be omitted]; a gate insulating layer, located on the first conductive layer [130]; a semiconductor layer [124], located on the gate insulating layer and overlapped with the gate [see figures 20-21]; and a source and a drain, electrically connected to the semiconductor layer [173,175].  

Per claim 2, Han in view of common knowledge teaches the active device substrate according to claim 1, but lacks a thickness of the gate is greater than a thickness of the scan line.  However, common knowledge teaches increasing transparent conductive layers to be larger than the non-transparent metal layers in order to improve conductivity and yield.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 3, Han in view of common knowledge teaches the active device substrate according to claim 1, further comprising: a pixel electrode [190], electrically connected to the drain, wherein the first metal grid wires are overlapped with the pixel electrode, the scan line, and the gate [see figures 20-21].  
Per claim 4, Han in view of common knowledge teaches the active device substrate according to claim 3.  Han lacks, but common knowledge teaches, the drain, the source, and the pixel electrode belong to a same transparent conductive layer.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
 
[see paragraph 0044, 30-60 nm].  Thought not the explicit range, the courts have held overlapping ranges to be at least obvious.  Improved visible light transmissivity would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Han in view of common knowledge lacks the scan line and the gate are overlapped with at least 10 of the first metal grid wires.  However, it would have been common knowledge in order to increase aperture ratio.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 11, Han in view of common knowledge teaches the active device substrate according to claim 1.   Han in view of common knowledge lacks a shielding electrode, located between the gate and the gate insulating layer.  However, it was common knowledge to insert a shielding electrode between the gate and gate insulating layer in order to improve contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claim 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Per claim 6, Han in view of common knowledge teaches the active device substrate according to claim.  The prior art does not teaches, in combination with the limitations of claim 1,2Customer No.: 31561 Docket No.: 95297-US-PAApplication No.: 16/937,587a second transparent conductive layer, comprising a pattern identical to a pattern of the first transparent conductive layer, wherein the first metal grid wires are located between the first transparent conductive layer and the second transparent conductive layer as recited in dependent claim 6.  
Per claim 8, Han in view of common knowledge teaches the active device substrate according to claim 1.   The prior art does not teaches, in combination with the limitations of claim 1, the first transparent conductive layer further comprises: a plurality of cover layers, covering a part of side walls of the first metal grid wires as recited in dependent claim 8.  
Per claim 9, Han in view of common knowledge teaches the active device substrate according to claim 1.  The prior art does not teach, in combination with the limitations of claim 1, an insulating pattern layer, comprising a through hole, wherein the first metal grid wires are located under the through hole, and the scan line is located in the through hole as recited in dependent claim 9.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871